Order entered June 18 , 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00664-CV

                                 LUIS A. SANTIAGO, Appellant

                                                 V.

 THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE TO JPMORGAN
  CHASE BANK, AS TRUSTEE FOR NOVASTAR MORTGAGE FUNDING TRUST,
      SERIES 2004-2. NOVASTAR HOME EQUITY LOAN ASSET-BACKED
 CERTIFICATES, SERIES 2004-2, AND OCWEN LOAN SERVICING, LLC, Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01232-2015

                                             ORDER
       The reporter’s record in this accelerated case is overdue. By postcard dated June 2, 2015,

we notified Court Reporter Janet Dugger that the record was overdue and directed her to file the

record within ten days. By letter dated June 3 2015, we informed appellant the Court Reporter

had notified us that the reporter’s record had not been filed because appellant had not (1)

requested the record; or (2) paid for or made arrangements to pay for the record. By letter dated

June 5, 2015, Court Reporter Janet Dugger notified the Court that she had received payment in

full to prepare the reporter’s record.
       Accordingly, we ORDER Court Reporter Janet Dugger to file the reporter’s record on or

before June 29, 2015.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE